Honorable James E. Barlow       Opinion No. (C-612)
Criminal District Attorney
Bexar County                    Re: Whether paragraph'(b
San Antonio, Texas                of Article 53.07 V.CX. .
                                  becomes void and Imperative
                                  due to the holding in AG
                                  Opinion C-497 that para-
                                  graphs (a) and (d) are void,
                                  being in conflict with Sec.
                                  61 of Article XVI of the
                                  Texas Constitutionand re-        . ..
Dear Mr. Barlow:                  lated question.
     In an opinion request of this office you ask our
opinion on two (2) questions InvolvingArticle 53.03,  Code
of Criminal Procedure of Texas, 1966. The two questions ,
you pose are as follows:
          I'l. Does paragraph (b of Article 53.07,  CCP-
               become. void and noperatlve due to your
               holding in Attorne General Opinion C-497
               that paragraphs     and (d) are void, being
               in conflict with Section 61 of Article XVI
               of the Texas Constitution?
          “2.   If paragraph (b) of Article 53.07, CCP is
                sustained, what is the extent of its coverage?"
       As you point out in your requist, Article 53.07, Vernon’s
Code of Criminal Procedure which became effective January 1,
1966,   purported to make it mandatory that all Justices of
the Peace in Texss be compensatedon a salary rather than
a fee basis. On August 31, 1965,     in Opinion No. C-497, this
office   held unconstitutionalSections (a) and (d) aof Article
53.07    which two sections in effect set out that after Janwy
1, 1966,   all of the Justices of the Peace in Texas will be
on a salary basis: We speclficallypointed out in that
opinion that its application extended only to Sections (a)
and (d). You now aek whether or not that holding rendered
lnoporativeSection (b) of said Article. Said Section (b)
states as follows:
                           -2966-
Honorable James E. Barlow, page 2     (c-612)



              "All fines Imposed by justices of the
               peace and all trial fees and other fees
               which justices of the peace are required
               by law~.tocollect shall be deposited to
               the credit of the Officers' Salary Pund
               of the county, or whichever fund is used
               to pay the salaries of district, county
               or precinct officers."
     It Is our opinion that Article 53.07 (b) is not rendered
void or Inoperativeby our holding in Opinion No. C-497.
Article 54.01, Vernon's Code of Criminal Procedure, 1966 entitled
"SeverabilityClause", reads as follows:
             "If any provision, section or clause
              of this Act or application thereof
              to.any person or circumstancesIs held
              Invalid, such invalidity shall not affect
              other provisions or applicationshereof
              which can be given effect without the
              invalid provision, section or clause, and
              to this end the provisions-ofthis Act
              are.declaredto be severable.n
     In 12 Tex. Jur. 2nd, 394, ConstitutionalLaw, Sec. 49,
Is found the following statement concerningthe affec,tof
having a severabilityclause:
              ,t . .When such a provision is fouhd in
               a statute the courts will retain all the
               valid portions of the statute even though *:,
               they would have declared the entire act
               Invalid without the saving clause. This
               rule, however, Gill not be extended to
               uphold the validity of a portion of an
               act If that portion Is wholly dependent
               on the Invalid portion."
      In our opinion, Section b of Article 53.07, is not
                              a and (d) of that Artkle.
wholly dependent on Sections 11
Although on Its face subsection (b) would appear to have the
purpose of.lmplementlngsubsections (a) and (d), It cannot
be said that this Is its sole objective. Nor can it be
said that it could not be placed into effective operation
without subsection (a) and/or d). It is our opinion, there-
fore, that Opinion Number C-494 does not render inoperative
or void Section (b) of Article 53.07.
     This leads us to your second inquiry. If subsection (b)
of Article 53.07 Is valid, what fines are required to be
                         -2967-
     Honorable James E. Barlow, page 3      (c-612)


     placed in the Officers Salary Fund? Article 16, Section
     24, Constitutionof the Stata of Texas, states as follows:
                   'The Legislature shall make provision
                    for laying out and working public roads,
                    for the building of bridges and for
                    utilizing fines, forfeitures,and con-
                    vict labor to all these purposes."
.,
          We do not construe this provision to make it mandatory
     that all fines be used for the laying out and working of
     public road and/or bridges, but rather that It directs
     the Legislature to utlillze as It sees fit all or part of
     fines for there purposes. Therefore, the fact that Article
     53.07, direct8 that the fines collected by Justices of
     the Peace be prid Into the Officers Salary Fund does not
     place It In conflict with the above set out constitutional
     provision.
         Article 6701d, Sec. 144, Vernon's Clvll Statutes, en-
     titled Disposltlon OS Fines and Forfeitures,is as follows:
                   “Fines collected for violation of any
                    highway laws as set forth in this Act
                   shall be used by the municipalityor the
                   counties in which the ssme are assessed
                   and to which the same are payable in
                   the constructionand maintenance of roads,
                   brldgas, and culverts therein and for
                   the enforcement of the traffic laws
                   regulating the use of the public highways
                   by motor vehicles and motorcycles and to
                   help defray the expense of county'traffic
                   officers."
          Also, there are numerous similar statutes relating to
     game, fish.and oyster laws. One such exsmple.isArticle 912,
     Vernon's Penal Code, mich states, in part, as follows:
                  "Sectlori-1.It shall be the duty of any
                   justlco~of the peace, clerk of any court,
                   or any other officer of this state, receiving
                   any fine or penalty imposed by any court
                   for violation of any of the laws of this
                   state pertaining to the protection and
                   conservationof wild birds, wild foul, wild
                   animals, fish, oysters and other wild life
                       .to remit said fine or penalty. .to
                   th; Game, Fish and Oyster Commission: . .

                              -2968-
Honorable   James E. Barlow, page 4    (c-612)



                In justice court cases the amount to
                be remitted to said commission shall
                be eighty-five(85) fer cent of such
                .finesand penalties.
     Obviously, the new Code of Criminal Procedure and par-
ticulary Article 53.07 would be the latest expressionof
Legislativeintent concerningthe dispositionof ~flnes
assessed In Justice Courts. The favored rule of construction
is to reconcile the provisions of conflicting statutes if
at all possible and let them both stand. In 53 Tex. Jur.
2ndl34 Statutes, Sec. 102, is found the following statement:
               "Where there is no expressed repeal the
                presumption is that in enacting a new
                law the Legislature Intended the old
                statute to remain in operation. The
                two acts will persist unless the con-
                flicting provisions are so antagonistic
                and repugnant that both can not stand...
                If by any reasonable,constructiontwo
                acts or statutoryprovisions can be
                reconciledand so construed that both
                may stand, one will not be held to re-
                peal the other."
     Also, it is observed that Article 53.07, is a eneral
statute pertaining to all fines while Article 6701 'f
                                                    d),
Section 144 and Article 912 are special statutes deal~ing
with specified fines. A rule of statutory constructionem-
ployed as an aid in determininglegislativeintent which
we feel is applicable is stated in 39 Tex. Jur. 149, Statutes,
Sec.~81, which is as follows:
               "The enactmentof a general law does not
                ordinarily operate as a repeal of a par-
                ticular or special law by implication,al-
                though both relate to the same subject matter.
                On the contrary both statutes are permitted
                to stand,,*andthe general law Is applicable
                to all cases not embraced by the specific
                act. In other words, the particular act
                Is construed as constitutingan exception
                to the general law. This Is said to be
                a settled rule of construction,based
                upon the presumption that a specific statute
                evidences the intention of the legislature
                more clearly then a general one, and there-
                fore should control..."
                          -2969-
Honorable James E. Barlow, page 5      (c-612)


     We believe that Article 6701d, Article 912 and Article
53.07 fall within the above quoted exceptions. Effect must
be given to all of these articles if possible. Article 912
and the other statutes relating to game and fish are specific
with regard to the fund into which fines will be paid. We
are of the opinion that when a specific statute such as this
is construed in connectionwith Article 53.07 which is a general
statute, the specific will control and all fines imposed by
any court for violation of the laws of this state pertaining
to game and fish and other wild life will be paid into the
fund designatedby the specific statutes.
       With regard to Article 67Old, Section 144, it is noted
 that the fines collected for the violation of highway laws
 are payable to the road and bridge fund of the particular
 county but may also be used for the enforcementof traffic
'laws regulating the use of public highways. The payment
 of justice of the peace salaries certainly is part of the
 enforcement of the traffice  laws of the public highways.
 Since justice of the peace tribunals are the primary tri-
 bunals for the dispositionof these types of cases, we eee
 no reason why some portion of the fines collect&d in a
 county could not be designated for the Officers Salary Fund
 of that county and be used to pay the salary of the particular
  u&Ices of the peace of that county. Otherwise, Article
  7016 dictates that all fines collected for violation of
 l#
 highway laws shall be paid into the road and bridge fund of
 the county.
      On the other hand, Article 53.07 will control with re-
gard to fines where there are no special statutes dealing
with those types of fines, and those fines shall be paid
into the Officers Salary Fund of the county as designatedby
Article 53.07. All fees collected by a Justice of the Peace
shall be paid Into the Officer's Salary Fund in accordance
with Article 53.07. Attorne General's 0 lnions Numberr
0-3820~ 1941 , o-4269 (194x7, 0~5681 (lgt,), o-ho5 (1945)
and v-465 (1927) and any other opinions, If any, in conflict
with the opinions expressed herein are overruled to the ox-,
tent OS such conflict.
                       SUHMARY
                       ---w-w-
     Paragraph (B) of Article 53.07, Code of Criminal
     Procedure of Texas, 1966, is not void and in-
     operative due to the holding in Attorney General's
     Opinion C-497. Article 93.07, V.C.C.P. controls
     the disposition of all fines collected in justice
     of the peace court which are not otherwise covered
                         -2970-
Honorable James E. Barlow, page 6,     (C&2)


    by a special statute designatingthe fund into
    which a particular fine is paid,
                             Yours very truly,
                             Waggoner Carr
                             Attorney General of Texas




SK/lb
APPROVED
OPINION COMMITTEE
W. V. Geppert, Chairman
Lonnle Zwiener
Malcolm Quick
Ralph Rash
Robert E. Owen
APPROVEDPOR~ATTORNEYGENERAL
BY: T. B. Wright




                          -2971-